United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3032
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
William Edward Jones, III,              *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: February 5, 2004

                                  Filed: February 18, 2004
                                   ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       William Edward Jones, III, appeals the sentence the district court1 imposed
after he pleaded guilty to possessing a firearm not registered to him in the National
Firearms Registration and Transfer Record, in violation of 26 U.S.C. § 5861(d), and
to possessing with intent to distribute a mixture or substance containing
methamphetamine, in violation of 21 U.S.C. § 841(a)(1). Jones’s counsel has moved
to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),

      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
questioning whether the court erred in accepting Jones’s guilty plea and in imposing
a sentence within the Sentencing Guidelines range. Upon our independent review
under Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no nonfrivolous issues. While
the district court did not fully comply with Federal Rule of Criminal Procedure 11,
any errors made by the court did not affect Jones’s substantial rights. See United
States v. Vonn, 535 U.S. 55, 58-59 (2002); United States v. Olano, 507 U.S. 725,
734-35 (1993); United States v. Prado, 204 F.3d 843, 846 (8th Cir.), cert. denied, 531
U.S. 1042 (2000). Accordingly, we grant counsel’s motion to withdraw, and we
affirm.
                        ______________________________




                                         -2-